John I. Purtle, Justice, dissenting. I cannot agree with the majority opinion because it places the teacher in a “catch 22” position. She had a right to ask for a writ of mandamus because she was entitled to have her contract renewed. Although the petition for a writ of mandamus was filed on July 23, 1982, it was not ruled upon until June, 1983. The whole contract year started and ended while her petition was pending in the court. It is unconscionable to refuse to allow this teacher to recover on the grounds that her petition is moot. It is moot only because the court did not act upon it during the school year. Arkansas Stat. Ann. § 33-104 (Repl. 1962) states: “Petitions for such writs shall have precedence over all other actions and proceedings and shall be heard and determined summarily.” Arkansas Stat. Ann. § 33-106 requires that the hearing on a petition for writ of mandamus be held within seven days. Furthermore, we stated in Rastle v. Marion Co. Rural Sch. Dist., 260 Ark. 740, 543 S.W.2d 923 (1976), wherein a school teacher had filed an action in chancery court for mandamus or alternatively for damages, “We think it clear that the two actions are so procedurally incompatible as to prevent their joinder.” The facts in Rastle are exactly the same as in the present case. The appellant had no right to join mandamus with any other action. The court in the present case, due to technical rules of procedure, has denied the appellant the funds to which she was so clearly entitled. Article 2, Section 13, Constitution of Arkansas (1874) states: Every person is entitled to a certain remedy in the laws for all injuries or wrongs he may receive in his person, property or character; he ought to obtain justice freely, and without purchase, completely, and without denial, promptly and without delay, conformably to the laws. The appellant has been wronged, and with plenty of delay, she has been denied a remedy, all in violtion of our constitution. I would reverse. Hollingsworth, J. joins in this dissent.